   Case 1:19-cr-00122-MKB Document 1 Filed 03/07/19 Page 1 of 4 PageID #: 1

                                                                                  ■ 0//C/. ■
                               BRODIE, J.
EAG:MKM
F. #2018R02189                             ', 1^                              a
                                                                                %h4/
UNITED STATES DISTRICT COURT                                                            Q«>■A)
EASTERN DISTRICT OF NEW YORK
                                       X


UNITED STATES OF AMERICA                                   DI C T M E N T

       - against -                                                  IF 122
                                                      (T. 18,U.S.C., §§ 924(c)(l)(A)(i),
ANTHONY PANDRELLA,                                     924(c)(I)(A)(n), 924(c)(l)(A)(iii),
                                                       924(j)(l), 981(a)(1)(C), 1951(a) and
                        Defendant.                     3551 et      T. 21, U.S.C., § 853(p);
                                                       T. 28, U.S.C., § 2461(c))
                                       X


THE GRAND JURY CHARGES:


                                        COUNT ONE
                                     (Hobbs Act Robbery)

               1.    On or about October 26, 2018, within the Eastern District of New York,

the defendant ANTHONY PANDRELLA did knowing and intentionally obstruct, delay and

affect commerce, and the movement of articles and commodities in commerce, by the

robbery in Brooklyn, New York, of Vincent Zito, an individual engaged in the business of

extending and collecting extensions of credit.

              (Title 18, United States Code, Sections 1951(a) and 3551 et seq.)

                                       COUNT TWO
                        (Unlawful Use and Possession of a Firearm)

              2.     On or about October 26, 2018, within the Eastern District of New York,

the defendant ANTHONY PANDRELLA did knowingly and intentionally use and carry a

firearm during and in relation to a crime of violence, to wit: the crime charged in Count One,
    Case 1:19-cr-00122-MKB Document 1 Filed 03/07/19 Page 2 of 4 PageID #: 2



and did knowingly and intentionally possess such firearm in furtherance ofsaid crime of

violence, which firearm was brandished and discharged.

              (Title 18, United States Code, Sections 924(c)(l)(A)(i), 924(c)(l)(A)(ii),

924(c)(l)(A)(iii) and 3551 et seq.)

                                          COUNT THREE
                         (Causing Death Through Use of a Firearm)

              3.      On or about October 26, 2018, within the Eastern District of New York,

the defendant ANTHONY PANDRELLA,in the course of a violation of Title 18, United

States Code, Section 924(c), to wit: the crime charged in Count Two, did knowingly and

intentionally cause the death of a person through the use of a firearm, which killing was a

murder as defined in Title 18, United States Code, Section 1111(a), in that the defendant,

with malice aforethought, did unlawfully kill Vincent Zito willfully, deliberately, maliciously

and with premeditation, and in the perpetration of a robbery, to wit: the crime charged in

Count One.


              (Title 18, United States Code, Sections 924(j)(l) and 3551 et seq.f

                         CRIMINAL FORFEITURE ALLEGATION


              4.      The United States hereby gives notice to the defendant that, upon his

conviction of any ofthe offenses charged herein, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United

States Code, Section 2461(c), which require any person convicted ofsuch offenses to forfeit

any property, real or personal, constituting, or derived from, proceeds obtained directly or

indirectly as a result ofsuch offenses.
   Case 1:19-cr-00122-MKB Document 1 Filed 03/07/19 Page 3 of 4 PageID #: 3



               5.     If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:


                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property ofthe defendant up to the value ofthe forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2461(c))




                                                                  A TRUE BILL



                                                              t/ru. I
                                                                 FORLPLRSON




RICHARD P. DONOGHUL
UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK




   actinA^jited states attorney
   PURSUAf^TQ 28 C.F.R. 0.136
                 Case 1:19-cr-00122-MKB Document 1 Filed 03/07/19 Page 4 of 4 PageID #: 4

F.#:2018R02189

FORM DBD-34           No.
JUN. 85



                              UNITED STATES DISTRICT COURT

                                           EASTERN District of NEW YORK

                                                 CRIMINAL DIVISION


                                    THE UNITED STATES OF AMERICA
                                                          V5.




                                                 ANTHONY PANDRELLA,

                                                                                     Defendant.



                                                  INDICTMENT

                       (T. 18, U.S.C., §§ 924(c)(l)(A)(i), 924(c)(l)(A)(ii), 924(c)(l)(A)(iii),
                         924G)(1), 981(a)(1)(C), 1951(a) and 3551 Mseg.; T. 21, U.S.C.,
                                        § 853(p); T. 28, U.S.C., § 2461(c))

                            A true bill.




                      Filed in open court this             day of




                      Bail,


                                 M. Kristin Mace,Assistant U.S. Attorney (718)254-6879
